IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TROY CURRY-PENNAMMON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1483

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 3, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Troy Curry-Pennammon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.